Citation Nr: 1031113	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to February 
1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In October 2006, the Board denied the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007, the Court 
granted a joint motion by the Veteran and the Secretary of VA 
(parties) to remand the case for additional development and 
adjudicative action.  

In July 2008, the Board again denied the claim.  The Veteran 
appealed the Board's denial to the Court.  In May 2009, the Court 
granted a joint motion by the parties to remand the case for 
additional development and adjudicative action.  Specifically, 
the parties determined that VA should have attempted again to 
obtain the service treatment records, as a search "today could 
very possibly yield a result different from that which the 
inquiry made years before."  In October 2009, the Board remanded 
the claim for additional development as described in the joint 
motion.  

The case has been returned to the Board for further appellate 
review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of a 50-year history of tinnitus is not 
credible.  There are other significant inconsistencies in the 
record to show the Veteran is not a credible historian.

2.  The most credible evidence dates the onset of tinnitus as 
more than 20 years after separation from active duty.

3.  There is competent evidence showing that tinnitus is not 
related to service or service-connected bilateral hearing loss.  


CONCLUSION OF LAW

Tinnitus was neither incurred nor aggravated during active duty, 
nor is it caused or aggravated by a service-connected bilateral 
hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in October 2003 
of the information and evidence needed to substantiate and 
complete a claim of entitlement to service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  VA did not 
inform the Veteran of how disability evaluations and effective 
dates are assigned; however, the Board does not find that the 
Veteran has been prejudiced by such.  Specifically, as the Board 
is denying the claim, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

VA has fulfilled its duty to assist the claimant, including 
multiple attempts to obtain service records.  There was a 1996 
administrative decision wherein VA determined that all efforts to 
obtain the service treatment records had been exhausted and that 
further efforts would be futile.  See February 1996 
Administrative Decision.  The RO laid out the steps it had taken 
to obtain the records.  

In the May 2009 joint motion, the parties determined that VA 
could not rely on the 1996 Administrative Decision in connection 
with the current appeal because it was "possible" that a 
current request could turn up service treatment records.  

In compliance with the Board's October 2009 remand, VA submitted 
a 3101, Request for Information, to the National Personnel 
Records Center (NPRC) in December 2009 asking for a search for 
the Veteran's service treatment records from his service between 
April 1954 to February 1956.  At that time, VA wrote to the 
Veteran and asked him to complete the NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  

In March 2010, a response from the NPRC was received that the 
records were fire related and that there were no service 
treatment records or Office of Surgeon General records.  The NPRC 
stated that if the Veteran was treated for tinnitus, VA could 
supply the necessary information using an "M05."  

In an April 2010 VA Form 21-0820, Report of General Information, 
a rating specialist stated he had spoken with JV from the Records 
Management Center, who informed him that he had called in the 
Veteran's reconstructed records since the Veteran's original 
service treatment records were fire related.  JV stated that the 
reconstructed records consisted of records that were identical to 
the records VA had faxed to him pertaining to the Veteran.  In 
compliance with the Board's October 2009 remand, the rating 
specialist asked if there was any other request that would be a 
benefit to try and obtain for the Veteran even though VA had been 
informed that the records were fire related.  JV responded that 
it would be futile to continue with generic requests for service 
treatment records, as they have nothing for the Veteran since 
everything was destroyed in the fire.  JV noted that the only 
request that could be made was an "MO5" request, but that such 
would require the Veteran to submit a 13055 with a three-month 
time frame for treatment for the condition, place of treatment, 
and his specific unit.  The rating specialist informed JV that 
the Veteran had been requested to complete this form but had not 
received a response.  

In an April 2010 supplemental statement of the case, the RO 
properly informed the Veteran of its inability to obtain any 
additional service treatment records and reminded the Veteran 
that it had requested that he submit the NA Form 13055 in its 
December 2009 letter but had received no response.  As of the 
date of the Board decision, no NA Form 13055 has been submitted 
by the Veteran.  The Board notes that the Veteran has not alleged 
he was treated for tinnitus while in service, which may explain 
why he has not submitted the completed form. 

It appears that the Veteran has now accepted that further 
attempts to obtain service treatment records would be futile.  
See May 2010 statement ("[I]t is clear Veteran's records have 
been destroyed and that they are not recoverable through other 
means.").  Thus, the Board concludes that VA has completed the 
requested development laid out in the October 2009 Board remand.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
Additionally, the Board has made its own independent and detailed 
finding regarding the Veteran's credibility.  

In compliance with the duty to assist, VA obtained VA treatment 
records, private medical records, and provided the Veteran with 
two VA examinations with medical opinions.  In the May 2010 
statement, the representative cited to case law addressing when 
another examination is warranted and that an examination must be 
adequate and competent.  The Board has no reason to question the 
results of the two VA audiological evaluations.  Both examiners 
had opportunities to review the claims file.  See October 2003 VA 
examination report ("The patient's C-file was available for 
review."); June 2004 VA examination report ("The [V]eteran's C-
file was available for review.").  They both provided medical 
opinions based upon a review of the evidence.  The Board finds 
that the two VA audiological evaluations are adequate for a 
determination in this case.  If the May 2010 statement from the 
Veteran was to imply a new examination is needed based upon the 
submission of an article, the Board disagrees.  The article is 
entitled "Acceleration of Age-Related Hearing Loss by Early 
Noise Exposure; Evidence of a Misspent Youth."  (Italics added.)  
This article addresses hearing loss.  There is no mention in the 
article of tinnitus, which is the disability for which the 
Veteran is seeking service connection.  Thus, the Board finds 
such article is not relevant to the issue on appeal.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot 
simply provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)).

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

II.  Analysis

The Veteran claims entitlement to service connection for tinnitus 
is warranted.  The RO denied service connection because it found 
that it was not likely that the Veteran's tinnitus was either 
related to military service or secondary to any service- 
connected hearing loss.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted where the 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310. Finally, 
compensation is payable when a service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, the 
Board cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence and 
not necessarily on its quantity or source.

VA has determined that the Veteran's service treatment records 
are not available (of record is the separation examination).  The 
Court has indicated that in cases such as this, the Board has a 
heightened obligation to explain its findings and conclusions, 
and to consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board will comply with this 
heightened obligation in addressing the Veteran's claim.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of entitlement to service connection for tinnitus.  The reasons 
follow.

Initially, the Board will discuss the Veteran's credibility since 
the issue being decided is directly impacted by the fact that the 
Board concludes that the appellant is not a credible historian.  

In connection with this appeal, in an October 2003 document 
regarding the Veteran's onset of tinnitus and its symptoms, the 
Veteran indicated he first started having constant tinnitus 
within the last 20 years (i.e., approximately since 1983).  The 
document had a description of tinnitus, which was "noise in the 
ears such as ringing, buzzing, roaring, clicking, hissing, 
cricket sound, etc."  The Veteran indicated that artillery fire 
while in service was the cause of his tinnitus.  As a result of 
the Veteran's report of the onset of tinnitus, the October 2003 
VA audiologist noted that since the onset of the symptoms was 
more than 20 years after the Veteran's service discharge, it was 
unlikely that tinnitus was related to military noise exposure or 
was secondary to the service-connected bilateral hearing loss.  

In the January 2004 rating decision on appeal, the RO noted the 
above finding by the VA audiologist.  In the Veteran's March 2004 
notice of disagreement, he stated that the ringing in his ears 
had been present since he was exposed to loud noise during his 
military service, but that he had "only known that the condition 
was called 'tinnitus' for approximately the past 20 years."  

The Veteran completed the same form described above addressing 
tinnitus in June 2004, at which point he stated that his tinnitus 
had an onset date of April 1955 and within the last 50 years.

In the Board's July 2008 decision, it found that the Veteran's 
inconsistent statements damaged his credibility.  That finding 
stands, and it is further supported by other evidence in the 
claims file that is discussed in detail below.  The Board finds 
that the Veteran's change of story as to the onset of tinnitus is 
not credible.  Specifically, it strains credulity that, after 
reading through the October 2003 document regarding the onset of 
tinnitus, wherein the symptoms of tinnitus were described in a 
way where a lay person could understand ("noise in the ears such 
as ringing, buzzing, roaring, clicking, hissing, cricket sound, 
etc."), the Veteran would confuse the question of how long the 
symptoms of tinnitus had been occurring versus how long he was 
aware of what the symptoms were called.  The Board completely 
rejects the Veteran's subsequent statement that tinnitus had its 
onset in service or soon after service and that he misunderstood 
the question in the October 2003 "Audio" form.  

Further supporting the Board's questioning of the Veteran's 
credibility are other statements he made to VA in connection with 
a claim for entitlement to service connection for a back 
disability, which also strain credulity.  For example, he claims 
that an in-service car accident caused him to break five to seven 
vertebra.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension at item # 17, received May 1995.  The 
Veteran attached a copy of a June 1954 newspaper article to his 
claim for service connection discussing the car accident that 
killed two soldiers.  At a July 1995 VA examination, the Veteran 
reported that he was in the hospital for 10 to 14 days.  
Interestingly, the June 1954 article, which the appellant 
submitted stated, "Three less seriously injured soldiers taken 
to Columbus City hospitalization were [LDM, GG, and the Veteran].  
These men were treated and released and arrived home by bus 
Monday morning."  The car accident occurred on a Saturday 
afternoon, and the Veteran was on a bus home the following Monday 
morning, not 10 to 14 days later.  

The reason the Board is pointing out these facts is that the 
Veteran claims he broke five to seven vertebra in the 1954 car 
accident, but the article indicated he was released from the 
hospital less than 48 hours later.  At the July 1995 examination, 
he reported to a VA examiner that he was in the hospital for 10 
to 14 days.  At the July 2003 VA examination, the Veteran 
reported he was hospitalized for one week and then transferred to 
another hospital for one week and was put on convalescent leave 
for some time after that.  There are inconsistent facts here, and 
it is difficult to believe that the newspaper article provided 
incorrect facts, when it was able to provide the names of all 
people involved, the name of the hospital at which the Veteran 
was treated, the names of the hospitals those critically injured 
were treated, the appellant's age, hometown, and other detailed 
facts.  Hence, the Board assigns the facts provided in the 
newspaper article high probative value because they were written 
contemporaneously with the accident in question and because of 
the detail reported therein.  Thus, the Board finds as a fact 
that the Veteran was on a bus less than 48 hours after the 
accident.

Further, it strains credulity how one could break five to seven 
vertebra and be out of the hospital in less than 48 hours.  
Besides this common sense determination, in the June 1954 
article, it indicated that two men died, two men were 
"critically injured" and three men were "less seriously 
injured."  The Veteran fell into the third category.  The men 
who fell under the "critically injured" category suffered 
"internal injuries" (GB) and "a compound fracture of one leg 
and possible fracture of the other" (FW).  See June 1954 
article.  Thus, the article labeled FW as having been critically 
injured when he sustained a fracture to one leg and a possible 
fracture to the other leg.  Yet the Veteran with his alleged 
breaking of five to seven vertebra was not labeled as critically 
injured.  This strains credulity.

It is interesting to note how such a severe car accident was not 
documented in some way in the Veteran's separation examination, 
when he claims he was hospitalized for between seven days to two 
weeks and then was on convalescent leave for "some time after 
that."  See July 1995 and July 2003 VA examination reports.  For 
example, the separation examination had a notation that the 
Veteran had a pilonidal cyst removed in Korea in May 1955, see 
February 1956 Report of Medical Examination at Item # 73, but 
somehow there was no report of the car accident that caused the 
Veteran to break five to seven vertebra and be subsequently 
hospitalized and on convalescent leave.  Nowhere in the 
separation examination is there any noted history of a severe 
back injury.  Clinical evaluation of the spine was normal.  
Simply put, the allegation that the appellant broke five to seven 
vertebra in service is not credible whatsoever.  

Further, in May 1995, the Veteran reported to VA that he was 
severely injured in an in-service car accident, however, when 
examined by a private orthopedic physician (RK) for the purpose 
of evaluating his back pain in February 1995 (three months prior 
to his submission of the VA Form 21-526), the appellant failed to 
report a history of breaking five to seven vertebra in-service.  
In fact, the Veteran stated he did not recall "any specific 
injury" that would have caused his back pain.  When addressing 
the Veteran's past medical history, the private physician noted 
the Veteran was hypertensive and took medication, but any history 
of a car accident in service that caused the fracture of five to 
seven vertebra and be hospitalized for seven to 14 days was not 
mentioned.  

The findings made in this February 1995 examination regarding no 
prior back injury are similar to an August 1994 Confidential 
Patient Case History the Veteran completed at that time.  There, 
when asked if the Veteran had ever been treated for a spine 
disorder, he checked, "No."  When asked if he had ever had a 
"fractured bone," the Veteran wrote his foot in 1970 and his 
wrist in 1962.  When asked if he had ever been hospitalized, the 
Veteran wrote "Vet Hospital 1955."  Thus, somehow, the breaking 
of five to seven vertebra was not reported on this form, nor was 
the fact that he had been treated previously for the spine.  The 
Board notes that the Veteran's allegation of having been in a 
hospital in 1955 (although it was actually in 1954) is an 
accurate report, since he did go to a hospital following the 
accident, as stated in the article.  See June 1954 article.

Thus, in reading through the claims file, the Board finds that 
the Veteran's statements are inconsistent.  Indeed, the Board 
finds that the appellant provided intentionally incorrect 
information, particularly in connection with his claim for 
entitlement to service connection for a back disability, which 
has negatively impacted his credibility with the current claim.  
It is difficult to believe that in May 1995, the Veteran reported 
to VA that he broke five to seven vertebra in service and was 
hospitalized for seven to 10 days but three months prior would 
deny any prior injury to his back that would have caused his back 
pain.  The facts in the Veteran's May 1995 application for VA 
benefits and the facts he provided when examined by VA in July 
1995 are specifically contradicted by the statements the Veteran 
made in August 1994 in the Confidential Patient Case History and 
in February 1995 to Dr. RK.  This only further supports the 
Board's finding that the Veteran is not a credible historian and 
that his inconsistent statements are not limited to his tinnitus 
claim.

At a July 2003 VA examination, the Veteran specifically denied 
any other injury to his spine other than the car accident in 
service, but in the February 1995 private medical record, the 
Veteran reported he may have injured his back in 1981, when he 
was working for an oil company digging oil wells.  Interestingly, 
the 1981 date was raised by the Veteran on two other occasions.  
For example, in the May 1995 VA Form 21-526, when asked to list 
civilian physicians who had treated him for the back disability, 
the Veteran wrote that he was treated on May 9, 1981, by Dr. LT 
for his back.  He stated his back "went out."  See VA Form 21-
526 at Item # 20.  In an October 1999 letter from the medical 
records clerk, she confirmed that the Veteran was a patient of 
Dr. LT from May 9, 1981.  In the Veteran's application for Social 
Security Administration benefits, when asked when his back 
disability "first bother[ed]" him, he wrote, "May 9, 1981" 
(not June 1954).  Clearly, something happened on May 9, 1981, 
possibly an injury sustained while working for an oil company.  
Again, in the Veteran's January 1995 application for Social 
Security Administration benefits, he failed to mention that he 
had broken five to seven vertebra in 1954.  

The fact that the Veteran failed to report the in-service low 
back injury in August 1994, January 1995, and February 1995 is 
very persuasive evidence that the Veteran is not completely 
forthcoming.  See August 1994 Confidential Patient Case History; 
January 1995 Social Security Administration application; February 
1995 private medical record.  The fact that the July 1954 article 
failed to mention any serious injury the Veteran sustained and 
indicated that he was on a bus in less than 48 hours from the 
accident is additional evidence which raises grave doubts as to 
the appellant's credibility.

The Board acknowledges that the RO granted service connection for 
the back disability based upon a VA medical opinion.  It is, 
however, very apparent that the record shows numerous 
inconsistencies between the Veteran's allegations and the most 
credible evidence of record.  

The Board is not attempting to sever service connection for a 
back disorder.  Whether service connection should be severed is 
not currently before the Board.  Rather, the Board notes these 
facts to conclude that VA cannot rely upon statements provided by 
the Veteran because he has shown a pattern of providing 
inconsistent statements when seeking claims for VA monetary 
benefits.  

The Veteran has also provided various statements about his past 
employment.  For example, when he filed for Social Security 
Administration disability benefits, he indicated he was a "rough 
neck" from 1980 to 1985, and then a maintenance supervisor at 
Iowa Beef Processors (IBP) from 1985 to 1993.  See Vocational 
Report from Social Security Administration application.  Thus, 
this covers a period of 13 years.  In a February 1995 private 
medical record the Veteran reported he was a landscape 
specialist.  In September 2000 VA treatment record the Veteran 
reported that he fixed up old houses.  In an October 2001 VA 
treatment record the Veteran reported he played golf every day 
and was a substitute teacher.  At a July 2003 VA examination, the 
Veteran reported he ran a service station and did not do any 
strenuous work over the years.  In the October 2003 VA 
examination report, the examiner stated, "[The Veteran] reports 
exposure to Artillery and explosions during service.  In the 
civilian sector, [the Veteran] was a science teacher.  He did 
work approximately five years at IBP."  

Thus, at the July and October 2003 VA examinations, the Veteran 
reported occupations that did not correlate with the occupational 
history he had provided earlier.  There is no other evidence of 
record that the Veteran ever ran a service station, including in 
the Veteran's Social Security application.  While the Veteran may 
have become a science teacher after 1995, the wording in the 
October 2003 VA examination report would indicate that the 
Veteran had no other career other than five years at IBP, and 
work as a science teacher.  The totality of the evidence, 
however, shows that he worked for an oil company for at least 
five years, and worked for IBP for eight years and not five 
years.  Additionally, what he reported to the October 2003 
examiner differs from what he reported to the July 2003 examiner.  
This is additional evidence of the Veteran's inconsistent 
statements.

The Board suspects that the reason the Veteran told the October 
2003 examiner that he was a science teacher was to suggest a 
career path that did not involve a noisy environment.  Moreover, 
as working for an oil company digging oil would likely not be a 
quiet environment, it was not in the Veteran's best interest to 
admit to the October 2003 VA examiner that he had worked for an 
oil company as a "rough neck."

The Board is aware that when the Veteran submitted his informal 
claim for service connection for hearing loss and tinnitus, he 
listed three issues for which he was seeking service connection: 
(1) hearing loss in the left ear; (2) hearing loss in the right 
ear; and (3) bilateral tinnitus.  See September 2003 VA Form 21-
4138, Statement in Support of Claim.  The claimant stated that he 
was subjected to loud noises while serving in Korea and during 
his military training, and that he currently had tinnitus and 
hearing loss in both ears.  He then stated, "I believe that my 
hearing problems are related to my time in service because I 
began to notice them shortly after I separated from the Army."  
The Veteran contends that this statement establishes that he 
alleged tinnitus started soon after service discharge.  The Board 
understands the Veteran's assertion but rejects it because it 
finds that his October 2003 statement regarding when the 
"ringing, buzzing, roaring, clicking, hissing, cricket sound, 
etc." is a more accurate picture as to when these symptoms 
actually began because the Veteran was clear in his response that 
such noise or noises in his ears had begun approximately 20 years 
ago.

The statement that his "hearing problems" began soon after 
service could either include or not include tinnitus.  The fact 
that the Veteran stated "problems" using the plural form of 
"problem" may cause the reader to think that it included both 
hearing loss and tinnitus.  However, in looking at the Veteran's 
September 2003 informal claim, he felt the need to separate 
claims for service connection for hearing loss in the left ear 
and hearing loss in the right ear but kept "bilateral tinnitus" 
as one disability.  See September 2003 VA Form 21-4138.  Thus, it 
could be argued that the use of the word "problems" pertained 
to right and left ear hearing loss.  This is the conclusion the 
Board has reached, and it is completely consistent with the 
Veteran's own more credible October 2003 statement that tinnitus 
began more than 20 years after service.  

For all the above reasons, the Board has determined that the 
Veteran is not a credible historian.

As to the analysis of the issue at hand, of record is the 
February 1956 separation medical examination, which does not 
document any complaints or findings pertaining to tinnitus.  

As noted above, in October 2003, the Veteran signed a form 
stating that tinnitus began 20 years ago, and that it was 
constant in its character.  Later that day the Veteran was seen 
for a VA audiological examination.  He reported a history of in-
service exposure to artillery fire and explosions.  Post service 
he reported working as a science teacher as well as at Iowa Beef 
Processors.  The Veteran informed the examiner that he had 
suffered from tinnitus for 20 years.  Following a physical 
examination, the examiner opined that, "given the report that 
tinnitus began approximately 20 years ago, more than 20 years 
after Military service, it is unlikely that tinnitus is related 
to Military noise exposure, or is secondary to any possible 
service[-]connected hearing loss."

In June 2004, the Veteran signed another form stating that 
tinnitus began 50 years ago, and that it was constant in its 
character.  Later that day the appellant was provided a VA 
examination.  The examiner noted the Veteran's claim that 
tinnitus began 50 years ago vice the earlier report that it began 
20 years ago, and opined that this report was questionable in 
light of the earlier response.  The examiner opined that it 
remained unlikely that tinnitus was related to military noise 
exposure, and that it was not secondary to hearing loss.

In this case two VA audiologists addressed the etiology of the 
Veteran's tinnitus and explicitly stated that it was unlikely 
that the disorder was either related to military noise exposure 
or secondary to his service-connected hearing loss.  While the 
Veteran is competent to state that he has tinnitus and he is 
competent to state that he has had tinnitus since his noise 
exposure in service, the Board rejects the continuity allegation 
as not credible for all the reasons described above.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its rejection 
of any material evidence favorable to the veteran.  See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996).  Here, the Veteran's 
inconsistent statements severely damage his credibility as to 
require the denial of this claim because the only way to find 
that service connection is warranted is to find the Veteran's 
allegations of chronic tinnitus since service credible.  

In light of the foregoing, the Board finds that the preponderance 
of the competent and credible evidence of record is against a 
finding of entitlement to service connection for tinnitus. As 
such, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. § 3.303.

With respect to any claim of entitlement to service connection on 
a secondary basis, the record includes two audiological opinions 
each stating that it would be unlikely that such a late onset of 
tinnitus could be attributed to the Veteran's hearing loss.  
These opinions are not contradicted by any medical evidence.  The 
Court has stated that VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has 
based its determination on the opinions provided by two different 
audiologists.  The Veteran has not submitted any opinion 
providing a positive opinion.  Given this evidentiary picture, 
the evidence overwhelmingly preponderates against finding that 
tinnitus is proximately due to, the result of, or aggravated by 
an already service-connected disability.

In a September 2009 statement, the Veteran argued that because VA 
had conceded noise exposure in service and found that his 
bilateral hearing loss was service related, "Issue preclusion 
should apply and bar the VA from asserting [the] Veteran's 
tinnitus is not service[]connected."  He stated that "issue 
preclusion" "bars litigation of an issue if the identical issue 
was actually litigated and necessarily decided in a prior case 
where the interests of the party to be precluded were fully 
represented."  (Italics added.)  He cites to a decision from the 
United States Court of Appeals for the Federal Circuit for this 
proposition.  

The cited Federal Circuit decision concerned a claim involving a 
retiree and the Office of Personnel Management.  It did not 
involve VA law or regulations.  Hence any relevance of the case 
is de minimus.  Regardless, the Veteran would like to believe 
that tinnitus is "identical" to hearing loss.  The fact that 
two audiologists were able to find that hearing loss was as 
likely as not contributed by in-service noise exposure, but that 
tinnitus was not related to in-service noise exposure, indicates 
that the two disabilities are not "identical."  The fact that 
these two disabilities are rated under different Diagnostic Codes 
in the Rating Schedule, further confirms that finding.  

As noted, the article regarding the delayed onset of "hearing 
loss" is not relevant to the issue of delayed onset of tinnitus, 
and the Board will not request another examination so that an 
audiologist can review the results of the article.  The October 
2003 and June 2004 VA examinations are entirely adequate.  The 
article does not assist the Veteran in his claim for entitlement 
to service connection for tinnitus, to include having the Board 
remand the claim for another examination.

Also in the September 2009 statement, the Veteran asserted that 
VA had failed to sympathetically develop his claim.  The Board 
would provide quotations from the discussion, but all that is 
addressed under this subject title is boiler plate.  The Veteran 
stated that VA failed to develop and adjudicate its decisions 
with an eye to allowing him the maximum benefit he is entitled 
to, as well as with a sympathetic eye.  He then stated that, 
"Such are fundamental failure in the Duty to Assist.  It is [an] 
outcome determinative error of substantial prejudice to [the 
V]eteran."  See statement on page 6.  The Veteran stated that VA 
lacked the discretion to ignore substantive obligations owed to 
him.  While these are accurate statements of law, there is no 
evidence that VA developed this claim in a manner that is 
inconsistent with the law.  

The Veteran has been represented by counsel throughout his 
appeal, which is a factor in determining the degree to which he 
is entitled to a sympathetic development of his claim.  Robinson 
v. Shinseki, 557 F.3d 1355, 1360 (Fed. Cir. 2009).  The Veteran's 
counsel has had the opportunity to communicate with VA throughout 
the course of his appeal and raise arguments as he deemed 
appropriate, which arguments seemed to be the basis for the two 
joint motions granted by the Court in November 2007 and May 2009.  
VA provided the Veteran with two examinations before the case 
ever arrived at the Board.  VA has repeatedly attempted during 
this appeal to obtain the Veteran's service treatment records 
without success.  The Veteran has not indicated that he has been 
treated by a physician for tinnitus whose records VA has not 
sought to obtain.  Accordingly, VA has complied with its duty to 
sympathetically develop the Veteran's claim, taking into account 
the evidence of record and the fact that he was represented by 
counsel.  See id. at 1360-61.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


